Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/355,019 filed on 03/15/2019 which is filed as a CON of 15/357,342 filed on 11/21/2016 (now US Patent 10329625),
which claims US priority benefit of US Provisional 62/258,163 filed on 11/20/2015.  Note that the instant application does not appear to be a proper CON for reasons indicated under “Priority” section below.
	Claims 1-18, 20-21, 24-39 are cancelled.
	Claims 40-48 are new.  New claims 46-47 are withdrawn herein.
	Claims 19, 22, 23, and 40-48 are pending. 
Claims 19, 22, 23, 40-45, and 48 are under examination.
Election/Restrictions
Applicant’s election without traverse of Invention Group I (claims 19, and 22-23) in the reply filed on 09/10/2021 is acknowledged.
Note that new claims 40-44 and 48 are being examined in the product Group I and new method claims 46-47 are withdrawn with the method Group II.
Claims 46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.
Election was made without traverse in the reply filed on 09/10/2021.

Information Disclosure Statement
	The IDS filed on 03/15/2019 has been considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/357,342, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, the priority documents do not disclose the biomarker PPFIA2 of instant claims 23, 41, 42, 44, and 45.
Accordingly, claims 23, 41, 42, 44, and 45 only receive priority to 03/15/2019, the filing date of US16/355,019.
Claims 19, 22, 40, 43, 45, and 48 receive priority to the ‘163 Provisional filed on 11/20/2015.
Claim Objections
Claims 42 and 45 are objected to because of the following informalities:  
Regarding claim 42, it is noted that claim 42 depends on claim 23 which recites the “PPFIA2 and TDRDI” versus “PPFIA2” or “TDRDI” in the alternative.   Since claim 42 does not specify which alternative is required from those listed in claim 23, claim 42 is being interpreted to further modify the “components” as “oligonucleotides” but as only to the alternatives listed in claim 23.  Thus, the biomarker PPFIA2 is not actually required of claim 42 as this biomarker is listed in the alternative in claim 23.  It is suggested to clarify claim 42 if the intention is to require PPFIA2.  The same reasoning applies to claim 45.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 is indefinite because it recites “the method of claim 22” but claim 22 is drawn to a product rather than a method.  It would be remedial to recite “the device, combination, kit, or system of claim 22”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 23, 41, 42, 44, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Neste et al in “Detection of High-grade Prostate Cancer Using a Urinary Molecular Biomarker-Based Risk Score” (European Urology (2016) Vol. 70, pages 740-748; Epub 04/20/2016).  
Claims 23, 41, 42, 44, and 45 only receive priority to 03/15/2019. (See Priority).
Regarding claim 23, Van Neste et al disclose a combination comprising: 
(a) components for obtaining RNA from a urine sample of a patient (page 742, Section 2.2: Sample collection and processing; Section 2.3: lines 1-12), and 

Regarding claim 41, Van Neste et al disclose that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1, comprise oligonucleotides that hybridize to mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1. For example, Van Neste et al disclose that RNA levels of DLX1, HOXC6, KLK3, and TDRD1 were determined using one-step reverse transcription quantitative PCR which procedure inherently uses oligonucleotides that hybridize to the RNAs being detected.  (Page 742, Section 2.3: lines 1-12).
 Regarding claim 42, it is noted that claim 42 depends on claim 23 which recites the “PPFIA2 and TDRDI” versus “PPFIA2” or “TDRDI” in the alternative.   Since claim 42 does not specify which alternative is required from those listed in claim 23, claim 42 is being interpreted to further modify the “components” as “oligonucleotides” but as only to the alternatives listed in claim 23.  Thus, the biomarker PPFIA2 is not actually required of claim 42 as this biomarker is listed in the alternative in claim 23.   Van Neste et al discloses that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and TDRDI, comprise oligonucleotides that hybridize to mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1.  For example, Van Neste et al disclose that RNA levels of DLX1, HOXC6, KLK3, and TDRD1 were determined using one-step reverse transcription quantitative PCR which procedure inherently uses oligonucleotides that hybridize to the RNAs being detected.  (Page 742, Section 2.3: lines 1-12).

 44, Van Neste et al disclose that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1, comprise pairs of oligonucleotides for amplifying reverse transcribed mRNA of the genes DLX1, HOXC6,  KLK3, and TDRD1.  For example, Van Neste et al disclose that RNA levels of DLX1, HOXC6, KLK3, and TDRD1 were determined using one-step reverse transcription quantitative PCR which procedure inherently uses oligonucleotides that hybridize to the RNAs being detected.  (Page 742, Section 2.3: lines 1-12).
Regarding claim 45, Van Neste et al discloses that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and TDRDI comprise pairs of oligonucleotides for amplifying reverse transcribed mRNA of the genes DLXI1, HOXC6, KLK3, and TDRD1. For example, Van Neste et al disclose that RNA levels of DLX1, HOXC6, KLK3, and TDRD1 were determined using one-step reverse transcription quantitative PCR which procedure inherently uses oligonucleotides that hybridize to the RNAs being detected.  (Page 742, Section 2.3: lines 1-12).  Note that claim 45 depends on claim 23 which recites the “PPFIA2 and TDRDI” versus “PPFIA2” or “TDRDI” in the alternative.   Since claim 45 does not specify which alternative is required from those listed in claim 23, claim 45 is being interpreted to further modify the “components” as “oligonucleotides” but as only to the alternatives listed in claim 23.  Thus, the biomarker PPFIA2 is not actually required of claim 45 as this biomarker is listed in the alternative in claim 23.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 19, 22, 23, 40-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Smit et al (US2014/0073535, published March 13, 2014).
Claim interpretation: The instant claims 42 and 45, as presently written, do not actually require the biomarker PPFIA2 because PPFIA2 is written in the alternative in claim 23 and is not further selected in claims 42 or 45.  
Regarding claim 19, Smit et al discloses a combination comprising 
components for obtaining RNA from a urine sample of a patient. (For example, Para 0064 recites: 
This hypothesis has been tested using the quantitative RT-PCR analysis on voided urine samples. These urine samples were obtained after digital rectal examination (DRE) from a group of 108 men who were indicated for prostate biopsies based on a total serum PSA value of more than 3 ng/ml. This test had 67% sensitivity and 83% specificity using prostatic biopsies as a gold-standard for the presence of a tumor. Furthermore, this test had a negative predictive value of 90%, which indicates that the quantitative determination of PCA3 transcripts in urinary sediments obtained after extensive prostate massage bears great potential in the reduction of the number of invasive TRUS guided biopsies in this population of men. 
Further, Smit et al discloses components for detecting mRNA of the genes DLX1, HOXC6, and KLK3 in obtained RNA.  For example, Smit et al disclose detecting by reacting a nucleic acid isolated from urine of a patient with a reagent composition that comprises polynucleotide reagents for detecting levels of DLX1 mRNA, HOXC6 mRNA, KLK3 mRNA, and TDRD1 mRNA and detecting such mRNAs by RT- qPCR in paragraphs below: 
[0085] According to the present invention, expression analysis comprises establishing an increased or decreased expression of a gene as compared to expression of the gene in a non-prostate cancer tissue, i.e., under non-disease conditions. For example establishing an increased expression of ACSM1, ALDH3B2, CGREF1, COMP, C19orf48, DLX1, GLYATL1, MS4A8B, NKAIN1, PPFIA2, PTPRT, TDRD1, UGT2B15 as compared to expression of these genes under non-prostate cancer conditions, allows diagnosis according to the present invention. [0086] According to a preferred embodiment, the present method is performed on urinary, preferably urinary sediment samples. [0087] According to a preferred embodiment of the present method, determining the expression comprises determining mRNA expression of said one or more genes. [0088] Expression analysis based on mRNA is generally known in the art and routinely practiced in diagnostic labs world-wide. For example, suitable techniques for mRNA analysis are Northern blot hybridization and amplification based techniques such as PCR, and especially real time PCR, and NASBA.
[0094] According to a particularly preferred embodiment, the present method is carried out by additional expression analysis of at least HOXC6.

[0197] Using the gene expression profile (GeneChip.RTM. Human Exon 1.0 ST Array, Affymetrix) on 70 prostate cancers several genes were found to be differentially expressed in low grade and high grade prostate cancer compared with prostate cancer metastasis and castration resistant prostate cancer (CRPC). Together with several other in the GeneChip.RTM. Human Exon 1.0 ST Array differentially expressed genes, the expression levels of these genes were validated using the TaqMan.RTM. Low Density arrays (TLDA, Applied Biosystems). In Table 6 an overview of the validated genes is shown. TABLE-US-00009 TABLE 6 Gene expression assays used for TLDA analysis Symbol Gene description Accession number Amplicon size AMACR alpha-methylacyl-CoA racemase NM_014324 97-141 B2M Beta-2-microglobulin NM_004048 64-81 CYP4F8 cytochrome P450, family 4, subfamily F NM_007253 107 CDH1 E-Cadherin NM_004360 61-80 EPHA6 ephrin receptor A6 NM_001080448 95 ERG v-ets erythroblastosis virus E26 oncogene NM_004449 60-63 homolog ETV1 ets variant 1 NM_004956 74-75 ETV4 ets variant 4 NM_001986 95 ETV5 ets variant 5 NM_004454 70 FASN fatty acid synthase NM_004104 144 FOXD1 forkhead box D1 NM_004472 59 HOXC6 homeobox C6 NM_004503 87 HOXD3 homeobox D3 NM_006898 70 HOXD10 homeobox D10 KLK3 prostate specific antigen NM_001030047 64-83 PTPR protein tyrosine phosphatase, receptor type, f NM_003625 66 polypeptide RET ret proto-oncogene NM_020975 90-97 RORB RAR-related orphan receptor B NM_006914 66 RRM2 ribonucleotide reductase M2 NM_001034 79 SFRP2 secreted frizzled-related protein 2 NM_003013 129 SGP28 specific granule protein (28 kDa)/cysteine-rich NM_006061 111 secretory protein 3 CRISP3 SNAI2 snail homolog 2 SNAI2 NM_003068 79-86 SNAI1 snail homolog 1 Snail NM_005985 66 SPINK1 serine peptidase inhibitor, Kazal type 1 NM_003122 85 TGM4 transglutaminase 4 (prostate) NM_003241 87-97 TMPRSS2 transmembrane protease, serine 2 NM_005656 112 TWIST twist homolog 1 NM_000474 115
Per claim 22, Smit et al disclose: c) components for obtaining the urine sample from the patient.  For example, Smit et al disclose the urine sample is a first voided urine sample collected after a digital rectal examination (e.g., para 0064). 
[0064] This hypothesis has been tested using the quantitative RT-PCR analysis on voided urine samples. These urine samples were obtained after digital rectal examination (DRE) from a group of 108 men who were indicated for prostate biopsies based on a total serum PSA value of more than 3 ng/ml. This test had 67% sensitivity and 83% specificity using prostatic biopsies as a gold-standard for the presence of a tumor. Furthermore, this test had a negative predictive value of 90%, which indicates that the quantitative determination of PCA3 transcripts in urinary sediments obtained after extensive prostate massage bears great potential in the reduction of the number of invasive TRUS guided biopsies in this population of men.
Per claim 23, Smit et al disclose components for detecting mRNA of the TDRDI in the obtained RNA.  (See paragraphs 0085-0088, 0094, 0197, Table 6 above)
Per claim 40, Smit et al discloses that the components for detecting mRNA of the genes DLX1, HOXC6, and KLK3 comprise oligonucleotides that hybridize to mRNA of 
Per claim 41, Smit et al discloses that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and PPFIA2 or TDRD1, comprise oligonucleotides that hybridize to mRNA of the genes DLX1, HOXC6, KLK3, and PPFIA2 or TDRD1 (See paragraphs 0085-0088, 0094, 0197, Table 6 above). 
 	Regarding claim 42, Smit et al discloses that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and TDRDI, comprise oligonucleotides that hybridize to mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1. (See paragraphs 0085-0088, 0094, 0197, Table 6 above).
Per claim 43, Smit et al discloses that the components for detecting mRNA of the genes DLX1, HOXC6, and KLK3 comprise pairs of oligonucleotides for amplifying reverse transcribed mRNA of the genes DLX1, HOXC6, and KLK3. (See paragraphs 0085-0088, 0094, 0197, Table 6 above)
Per claim 44, Smit et al discloses that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and TDRD1, comprise pairs of oligonucleotides for amplifying reverse transcribed mRNA of the genes DLX1, HOXC6,  KLK3, and TDRD1. (See paragraphs 0085-0088, 0094, 0197, Table 6 above)
Per claim 45, Smit et al discloses that the components for detecting mRNA of the genes DLX1, HOXC6, KLK3, and TDRDI, comprise pairs of oligonucleotides for 
Per claim 48, Smit et al discloses the urine sample is a first voided urine sample collected after a digital rectal examination (e.g., para 0064).   It is considered that before the effective filing date of the presently claimed invention it would have been prima facie obvious to collect a patient urine sample using a collection cup or a catheter (a urine transport tube). 
Although Smit et al discloses collecting patient urine samples and preparing mRNA from these samples and using RT-PCR analysis to detect the mRNA biomarkers and disclose assaying each of the biomarkers DLX1, HOXC6, KLK3 (aka PSA), and TDRD1, they do not explicitly disclose assaying these markers together from the same urine sample.  
One of ordinary skill in the art having the Smit et al before the effective filing date of the presently claimed invention would have been motivated to assay DLX1, HOXC6, KLK3 (aka PSA), and TDRD1 from a urine sample collected in a collection cup from a patient and assaying by RT-PCR for the rational provided by Smit et al to improved efficiency and accuracy by using a collection of biomarkers associated with prostate cancer.
It would have been prima facie obvious to assay all of these markers from a patient urine sample because Smit et al shows available reagents to perform RT-PCR on these biomarker mRNAs and each is a potential marker for prostate cancer.  
In view of the high skill in the art, it is considered that one of ordinary skill in the art having the Smit et al reference before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to obtain these mRNA biomarkers from a patient urine sample using a collection cup, and performing RT-PCR on the samples.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19, 22, 23, 40, 41, 42, 43, 44, 45, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,329625. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites a method comprising: (a) reacting a nucleic acid isolated from urine of a patient with a reagent composition that comprises polynucleotide reagents for detecting levels of DLX1 mRNA, HOXC6 mRNA, and KLK3 mRNA in the nucleic acid sample; and (b) detecting the levels of DLX1 mRNA, HOXC6 mRNA, and KLK3 mRNA in the nucleic acid sample, wherein the polynucleotide reagents for detecting levels of DLX1 mRNA, HOXC6 mRNA, and KLK3 mRNA in the nucleic acid sample comprise a pair of oligonucleotides for amplifying reverse transcribed mRNA for each of the genes DLX1, HOXC6 and KLK3.   Although the patented claim 1 does not explicitly recite a component for obtaining the urine sample from the patient (for example, a cup or urine transport tube (catheter) per instant claim 48), the patented claims explicitly claim the urine sample is a first voided urine sample collected after a digital rectal examination (ref claim 7) and isolating the . 
 Further, the present claims 23, 41, 42, 44, and 45 include the limitation of the TDRDI biomarker.  Patented claim 2 recites that the reagent composition further comprises polynucleotide reagents for detecting levels of TDRD1 mRNA in the nucleic acid sample, and the method further comprises detecting the levels of TDRD1 mRNA in the nucleic acid sample.  Note that instant claims 42 and 45, as presently written, do not actually require the biomarker PPFIA2 because PPFIA2 is written in the alternative in claim 23 and not further selected in claims 42 or 45.  Thus, the combination of patented claims 1-2 and 7-8 renders obvious the present claims 23, 41, 42, 44, and 45.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636